Title: From George Washington to Joseph Reed, 1 August 1780
From: Washington, George
To: Reed, Joseph


					
						sir
						Peck’s Kill Augt 1st 1780
					
					I beg leave to inform Your Excellency, that the exigency of the service makes it necessary for me to call the German Battallion from Sunbury to join this Army, & that I must embrace the earliest opportunity to transmit an Order for the purpose. I have thought it proper to communicate this to Your Excellency, that You may, if You deem it essential, supply it’s place, by incorporating & ordering a number of Your Militia to act in that Quarter. Had the requisition of the Honble the Committee of Congress to the State for Men to fill her Battallions, been even nearly complied with, and which I thought as they did, the public interest required, I should have foregone the advantages which would have been derived from the service of this Corps, and continued it at it’s present station; but this not having been the case, I am compelled to avail myself of it’s aid. I have the Honor to be
					
						G.W.
					
				 